Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification should be amended to include USPN. 10,696,110 B2 dated June 30, 2020.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,696,110 B2 (hereinafter ‘P110). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are fully encompassed by the claims of the ‘P110.

Claims 37-47 would be allowed if overcoming the double patenting set forth above.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The reference to Heyworth (USPN. 6,089,431), de Kock et al. (USPUB. 2014/0103618) and Edwards (USPN. 5,184,840) is the closest prior art to the claimed invention.  However, the prior art does not teach a trailer coupling for a motor vehicle a receiving sleeve comprising a tubular coupling insertion receptacle, wherein the retainer part 
Claim 41 is allowed because the prior art does not teach a trailer coupling having a receiving sleeve comprising a tubular coupling insertion receptacle, wherein the receiving sleeve is welded, glued or screwed to a bifurcate or ring-shaped attachment of the retainer part accommodating the receiving sleeve and in combination with other elements recited.
Claim 46 is allowed because the prior art does not teach a trailer coupling for a motor vehicle comprising:
a retainer configured to be secured to the motor vehicle, the retain comprising a retainer insertion receptacle and a locking receptacle; a retainer part detachably fastened to the retainer, the retainer part comprising:
a retainer insertion projection configured to be inserted into the retainer insertion receptacle, 
an integrated locking device comprising at least one locking body and an actuation body, wherein the at least one locking body interlockingly engages the locking receptacle;
a coupling arm comprising a coupling part comprising a coupling element;
a receiving sleeve comprising a tubular coupling insertion receptacle, wherein the receiving sleeve is detachably fastened to the retainer part (emphasis added).

Claims 38-40, 42-45 and 47 are allowed because these claims are depended on allowable claims 37, 41 and 46 respectively.




Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/               Primary Examiner, Art Unit 3611